  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RONNIE WILLIAMS aka          )
Ronald Vincent Williams,     )
                             )
     Plaintiff,              )
                             )        CIVIL ACTION NO.
     v.                      )         2:16cv110-MHT
                             )              (WO)
WALTER MYERS, et al.,        )
                             )
     Defendants.             )




RONALD VINCENT WILLIAMS      )
aka Ronnie Williams,         )
                             )
     Plaintiff,              )
                             )        CIVIL ACTION NO.
     v.                      )         2:16cv198-MHT
                             )              (WO)
WALTER MYERS, et al.,        )
                             )
     Defendants.             )

                           OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed these two lawsuits claiming that the

defendant   prison   officials   denied   him   the   right   of
access     to     the     courts,      used     false    or    incorrect

information       regarding      his    "real"     identity     to     fund

favorable prison programs, and retaliated against him

for filing complaints.            These lawsuits are now before

the court on the recommendation of the United States

Magistrate Judge that defendants’ motion for summary

judgment    be        granted.      Also      before    the   court    are

plaintiff’s objections to the recommendation.                   After an

independent and de novo review of the record, the court

concludes       that      plaintiff’s         objections      should     be

overruled       and    the   magistrate       judge’s    recommendation

adopted.

    An appropriate judgment will be entered.

    DONE, this the 20th day of March, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
